Citation Nr: 0613825	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  06-11 703	)	DATE
	)
	)


THE ISSUE

Whether a December 11, 2000, decision of the Board of 
Veterans' Appeals (Board), which held that recoupment of the 
entire amount of the veteran's readjustment pay was required, 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).

(The issues of entitlement to increased ratings for glaucoma 
with bilateral visual field impairment, for the periods prior 
to October 6, 1989, between October 6, 1989, and December 4, 
2002, and as of December 5, 2002; the issue of entitlement to 
a compensable evaluation for dermatophytosis of the feet; and 
the issue of entitlement to an effective date prior to 
December 5, 2002, for the award of a total rating for 
compensation purposes based on individual unemployability, 
are the subjects of a separate Board decision.)


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to July 
1958, and from June 1960 to July 1971.

The appellant, the moving party, filed a January 2004 
statement that has been accepted as a motion to revise or 
reverse, on the basis of CUE, a December 11, 2000, Board 
decision, wherein the Board determined that recoupment of the 
entire amount of the veteran's readjustment pay was required.  
See 38 U.S.C.A. §§ 5109A and 7111 (West 2002); 38 C.F.R. §§ 
20.1400, 20.1403 (2005).


FINDINGS OF FACT

1.  At the time of the Board's decision in December 11, 2000, 
recoupment of the entire amount of readjustment pay was 
required when a claim for disability benefits resulting in 
disability compensation was filed on or after September 11, 
1981.  

2.  The veteran's claim for service connection for glaucoma 
was received by VA in November 1984, resulting in initial 
payment of disability compensation by VA as of that month. 

3.  The record does not reveal any kind of error of fact or 
law in the Board's December 11, 2000, decision that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


CONCLUSION OF LAW

The criteria for revision or reversal of a December 2000 
decision of the Board on the basis of CUE have not been met.  
38 U.S.C.A. §§ 5107, 5110, 7104 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1402, 20.1403 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process.").  The 
Board therefore finds that the provisions of the VCAA, and 
its implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the December 2000 Board 
decision herein.  Parker v. Principi, 15 Vet. App. 407, 412 
(2002) (holding VCAA inapplicable to claim that RO decision 
contained CUE).

Legal criteria and analysis

As noted above, the veteran has alleged CUE in a December 
2000 decision, wherein, in pertinent part, the Board 
determined that recoupment of the entire amount of his 
readjustment pay was required.  A decision issued by the 
Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 
20.1100, 20.1104(a)(1).  Previous determinations of the Board 
that are final and binding, including decisions of the degree 
of disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, however, the 
prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a).  A motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  38 C.F.R. 
§ 20.1404(b).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

It has been held that CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

Under the laws and regulations that were in effect at the 
time the Board's decision was rendered in December 2000 (and 
which are still in effect), when entitlement to VA disability 
compensation was established on or after September 15, 1981, 
a veteran who has received separation pay may receive 
disability compensation subject to recoupment of all 
separation pay.  38 C.F.R. § 3.700(a)(5).  Prior to September 
15, 1981, payment of VA disability compensation was subject 
to  recoupment of an amount equal to 75 percent of the amount 
received as an adjustment payment.  

(The Board notes that the December 11, 2000, decision 
references "38 U.S.C.A. § 1174(h)(2)" and "38 C.F.R. 
§ 1174(h)(2)."  Review of the decision makes clear that 
these citations were in fact references to 10 U.S.C.A. § 
1174(h)(2).  This error, however, is harmless, in that the 
provisions cited pursuant to these citations accurately 
reflect the extant law.  These are no more than typographical 
errors that in no way indicate application of wrong laws or 
regulations.) 

In the instant case, the veteran was in receipt of $15,000 of 
readjustment pay, the total amount of which was recouped 
pursuant to the payment of VA disability compensation.  It is 
unquestioned that he first received VA disability 
compensation in November 1984, and that the resultant 
payments are thus subject to the 100 percent recoupment 
requirement. 

The veteran alleges CUE in the Board's December 2000 decision 
on the basis that he should have been awarded VA compensation 
prior to November 1984, in essence alleging the presence of a 
compensable disability when he completed his first period of 
service in July 1958.  Such argument, however, does not 
allege an error of law or fact in the December 2000 decision.  
The evidence before the Board in December 2000 clearly 
established that the veteran first received VA disability 
compensation as of November 1984, more than three years past 
the delineating date, and that the law required in such 
circumstances recoupment of the entire amount of adjustment 
pay.  The veteran's arguments that entitlement to VA 
disability compensation "should have" been established 
prior to the delineating date is irrelevant to the 
disposition of the case, inasmuch as the fact that he first 
received VA disability compensation as of November 1984 is 
uncontroverted.  Hence, it is not in dispute that the facts 
considered in December 2000 were accurate.

Disagreement with how the Board evaluated the facts is 
inadequate as a matter of law to establish that the Board 
committed CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  In the instant case, there is not even disagreement 
with how the Board evaluated the facts; rather, the 
disagreement is with the facts themselves.  Concomitantly, 
there is no disagreement with the application of those facts 
to the applicable law.  

In the absence of evidence that the Board's decision was 
undebatably erroneous, the criteria for a finding of CUE have 
not been met.  The veteran has not identified any specific 
finding or conclusion that was undebatably erroneous.  The 
record does not reveal any kind of error of fact or law in 
the December 11, 2000, Board decision that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for any such error.  
The criteria for a finding of CUE have not been met, and the 
motion must be denied.


ORDER

The motion for revision of the December 11, 2000, Board 
decision, which held that recoupment of the entire amount of 
the veteran's readjustment pay was required, on the basis of 
CUE is denied.



                       
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



